Citation Nr: 0504674	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-30 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to death pension 
benefits.  


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The appellant's spouse was a Merchant Marine Seaman who 
served with the Army Transportation Corps from June 1946 to 
December 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied legal entitlement to death 
pension benefits.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
and obtained all relevant evidence designated by the 
appellant.

2.  The appellant's spouse was a Merchant Marine Seaman who 
served with the Army Transportation Corps from June 1946 to 
December 1946.  


CONCLUSION OF LAW

The appellant is not eligible for non-service-connected death 
pension benefits. 38 U.S.C.A. §§ 101(2), 107, 1521(a) (West 
2004); 38 C.F.R. §§ 3.1, 3.7 (2002); Sabonis v. Brown, 6 Vet. 
App. 426 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. This change in law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  A VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   In this 
case, the Board finds that VA's duties to the appellant under 
the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  The Board concludes 
that the discussions in the October 2002 RO decision and the 
February 2003 Statement of the Case adequately informed her 
of the information and evidence needed to substantiate her 
claim and complied with VA's notification requirements.  The 
appellant has been advised that eligibility for VA death 
pension benefits would require a finding by the service 
department that the veteran has the requisite service.  She 
was notified and aware of the evidence needed to substantiate 
her claim and the avenues through which she might obtain such 
evidence.  In a letter dated in June 2002, the RO notified 
the appellant of the information and evidence needed to 
substantiate and complete her claim for death pension 
benefits, of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In this case, although the VCAA notice letters provided to 
the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In June 2002, August 2002, 
September 2003, November 2003, and June 2004, the appellant 
was directed to submit any additional evidence that might 
support her claim.  The Board finds that VCAA notice was 
provided by the RO prior to the transfer and certification of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The Board concludes that the RO has complied with 
these provisions and thus it would not be prejudicial to 
decide the case on the current record.  As discussed below, 
the VA is bound in this case by the finding of the service 
department that the veteran's service was as a Merchant 
Marine Seaman who served with the Army Transportation Corps 
from June 1946 to December 1946.  Upon such notification, the 
appellant has not disputed the findings of the service 
department.  Absent the required certification of service 
from the service department, which is determinative as a 
threshold matter in the present case, there is no reasonable 
possibility that further development of the claim by VA would 
substantiate the claims.  Nor, in the context of the law that 
applies to this case, is there any indication in the record 
that there is any evidence that could substantiate the claim 
that has not been obtained.

The VA has satisfied its obligation to notify and assist the 
appellant in this case.  No additional service medical 
records are outstanding.  All available post-service VA and 
private medical records have been obtained. Consequently, 
there is no prejudice to the appellant in proceeding to 
consider the claim.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board also notes that, where the essential facts are not 
in dispute, such as in this case, but questions of law are 
dispositive, VCAA does not apply where there is extensive 
factual development, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that further assistance would aid in 
substantiating claim.  Since additional evidence would not 
substantiate the claim, VCAA does not require additional 
notice.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

The appellant's spouse died on January [redacted], 1995.  At the time 
of his death, he had no claim pending for any VA benefits, 
and was not entitled to any VA benefits under an existing 
rating or decision.  

The National Personnel Records Center (NPRC) has reported 
that the appellant's spouse served with the Army 
Transportation Corps from June 1946 to December 1946.          

The appellant has submitted her husband's death certificate, 
which indicates that he died on January [redacted], 1995, due to a 
cerebrovascular accident (CVA), hemorrhage.  She has also 
submitted medical reports from the Victoriano Luna General 
Hospital.  In addition, she has submitted an October 2001 
letter from VA's Personnel Services Division regarding the 
approval of her husband's application for discharge under the 
provisions of Public Law 95-202 and/or Public Law 105-368.  
Finally, she has submitted an October 2001 letter from the 
Chief of Transportation recognizing her husband's service.   

Laws and Regulations

The law authorizes payment of non-service-connected pension 
to a veteran of war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 2004).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to January 1, 1957, if the veteran 
served during the World War II era.  38 U.S.C.A. § 1541(f); 
38 C.F.R. § 3.54(a).  The delimiting dates of the World War 
II era are from December 7, 1941, through December 31, 1946, 
inclusive. 38 C.F.R. § 3.2(f).

The term "surviving spouse" is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death; and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2003).

Congress has also extended VA benefits to individuals and 
groups other than veterans.  Some of these persons have been 
classified as active military for the purpose of receiving VA 
benefits, although they were civilians at the time of their 
service. 38 C.F.R. § 3.7 (2002).  In this way, certain 
members of the Merchant Marine and the Army Transportation 
Corp have been given qualifying status for VA disability 
benefits. 38 C.F.R. § 3.7(x)(15).  However, those members 
must have served in Oceangoing Service during the Period of 
Armed Conflict, from December 7, 1941 to August 15, 1945, in 
order to qualify for VA disability benefits.  38 C.F.R. § 
3.7(x)(15).

Analysis

The service of the appellant's spouse does not legally 
qualify the appellant for entitlement to VA non-service-
connected death pension.  The VA is bound by the service 
department's certification as to a veteran's military 
service.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 
C.F.R. § 3.203.  The National Personnel Records Center (NPRC) 
has reported that the appellant's spouse served with the Army 
Transportation Corps from June 1946 to December 1946.  As 
noted above, Congress has extended VA benefits to certain 
members of the Merchant Marine and the Army Transportation 
Corp that have been given qualifying status for VA disability 
benefits. 38 C.F.R. § 3.7(x)(15).  However, those members 
must have served in Oceangoing Service during the Period of 
Armed Conflict, from December 7, 1941 to August 15, 1945, in 
order to qualify for VA disability benefits.  38 C.F.R. § 
3.7(x)(15).  (Emphasis added.)
             
Inasmuch as the United States service department's 
verification of the veteran's service is binding on the VA, 
the law precludes basic eligibility for non-service-connected 
pension benefits based on his service. Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  The Board must deny the 
appellant's claim of entitlement to non-service connected 
death pension benefits due to the absence of legal merit, or 
the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to non-service-connected death pension benefits 
is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


